
	

114 SRES 172 ATS: Honoring the vital role of small businesses and the passion of entrepreneurs in the United States during “National Small Business Week”, from May 4, through May 8, 2015.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Mr. Vitter (for himself, Mrs. Shaheen, Mr. Enzi, Mr. Peters, Mr. Rubio, Ms. Hirono, Mr. Gardner, Ms. Ayotte, Mr. Coons, Ms. Heitkamp, Mr. Markey, Mr. Risch, Mr. Scott, Mrs. Fischer, and Mr. Hoeven) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the vital role of small businesses and the passion of entrepreneurs in the United States
			 during National Small Business Week, from May 4, through May 8, 2015.
	
	
 Whereas 2015 marks the 52nd anniversary of National Small Business Week, a designation that every President since 1963 has endorsed; Whereas, as of 2008, the approximately 28,400,000 small businesses in the United States, the leading force of the economy of United States, created 63 percent of net new private sector jobs and generated close to 50 percent of the private, non-farm gross domestic product of the United States;
 Whereas 22,735,915 of the small businesses of the United States have no employees, and 86 percent are sole proprietorships;
 Whereas, as of 2007, 2,450,000 veterans were small business owners, which accounted for 9.3 percent of all businesses in the United States;
 Whereas, in 2013, veteran small business owners accounted for 9 percent of all business owners and 9 percent of the adult population in the United States;
 Whereas small businesses owned by women increased as a share of total businesses in the United States from 26.4 percent in 1997 to 29.6 percent in 2007, and, as of 2007, totaled nearly 7,800,000 businesses;
 Whereas small businesses employ about 56,100,000 million people of the United States, which is approximately half of the private workforce of the United States;
 Whereas small businesses account for 37 percent of employment in the high-tech sector; Whereas high-patenting small businesses produce 16 times more patents per employee than large patenting firms;
 Whereas small businesses in the United States represent nearly 98 percent of all exporters and produce 33 percent of the export value of the United States;
 Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the interests of small businesses in order to preserve free and competitive enterprise, to ensure that a fair proportion of the total sales of Federal Government property are made to small businesses, and to maintain and strengthen the overall economy of the United States;
 Whereas, for more than 50 years, the Small Business Administration has helped more than 10,000,000 entrepreneurs reach the dream of creating and maintaining a small business, and has played a key role in fostering local and national economic growth; and
 Whereas the President has designated the week beginning May 4, 2015, as National Small Business Week: Now, therefore, be it   That the Senate—
 (1)honors the vital role of small businesses and entrepreneurs in the United States during National Small Business Week; (2)supports the designation of National Small Business Week;
 (3)recognizes the important role of the Small Business Administration as a valuable resource for entrepreneurs in the United States;
 (4)supports and encourages young entrepreneurs to pursue their passions and create more start-up businesses;
 (5)recognizes the importance of creating policies that promote a business-friendly environment for small business owners that is free of unnecessary and burdensome regulations and red tape;
 (6)recognizes the National Small Business Person of the Year and the National Lender of the Year; and (7)supports efforts to—
 (A)encourage consumers to shop locally; and (B)increase awareness of the value of locally-owned small businesses and the impact of locally-owned small businesses on the economy of the United States.
				
